Detailed Action
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s response of December 23, 2020, has been received and entered. Claims 16-40  have been amended, claims 1-15 have been cancelled, and claim 41 has been newly added.   Accordingly claims 16-41are pending.
Non-Responsive Amendment
	The reply filed on December 23, 2020 is not fully responsive to the prior Office action because of the following omission(s) or matter(s): The amendment to claims 16-40 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons. The claims filed on 5-28-2020, elected by the Applicant in the Election/Restriction requirement sent on 2-28-2020 and previously examined were directed towards a stable ready for use liquid formulation in a non-cross linked form.  While the claims filed on 12-23-2020 are directed to a kit. The claims have shifted from a stable ready to use composition to kit including a container.  Additionally Applicant has argued that the prior art does not comprise a kit or a container. Accordingly, the previously examined claims and instant claims are fundamentally different.   
	Accordingly, claims 16-41 as amended constitute shift in the elected invention. Applicant has received an action on the merits for the originally elected invention.   Since the above-mentioned reply appears to be bona fide, applicant is given a TIME PERIOD 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA R FALKOWITZ whose telephone number is (571)270-3386.  The examiner can normally be reached on Monday - Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617